Order entered April 24, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01476-CR

                          JOSE FRANCISCO ORTEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F01-52273-M

                                           ORDER
       The Court GRANTS court reporter Darline King LaBar’s April 19, 2013 request for an

extension of time to coordinate with court reporter Deborah Hamon to file the reporter’s records

from the October 22, 2001 hearing and the November 14 and 19, 2001 hearings. We ORDER

that the records of these hearings be filed by MAY 8, 2013.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to court

reporters Darline King LaBar and Deborah Hamon.



                                                     /s/      DAVID EVANS
                                                              JUSTICE